STONE, J.
Partnership debts and liabilities, except in limited partnerships, are equally the debts of the firm and each member thereof; and the individual property of the several members, as well as the partnership property, may be taken in execution for the payment of such partnership debt. Partnership debts are joint and several, if evidenced by promise in writing, and may be sued on against ihe members jointly or severally. — Code of 1876, § 2905; Emanuel v. Bird, 19 Ala. 596; Waldron v. Simmons, 28 Ala. 629; Van Wagner v. Chapman, 29 Ala. 172. A modification of this principle exists, in cases of bankruptcy and insolvent administration, and a marshalling of assets will sometimes be decreed ; but that doctrine has no application to this case, as no bankruptcy or insolvency is averred.
The suit and judgment in the present case are against W. J. Haralson and Terrence Reynolds, defendants, under the firm name of W. J. Haralson & Co. The mandate of the execution is, that the sheriff cause the amount of the judgment to be made “of the goods and chattels, lands and tenements, of William J. Haralson and Terrence Reynolds.” There was a motion in the court below to quash the execution, because it directed the money to be made out of the individual effects pf the defendants, and not out of the partnership property. *280The Circuit Court overruled the motion. This suit is not governed by section 2904 of the Code. That section contemplates a suit against the partnership, in its partnership name merely, without naming the individual members composing the firm. In this case, the individuals are named, and sued as such. The individual property of each partner is liable to seizure in satisfaction of this judgment.
We have said this much, because the assignments of error show that the intention of the appeal was to obtain a review of the judgment overruling the motion to quash the execution. The appeal bond describes and supersedes the principal judgment rendered in the cause at the September term, 1877. There does not appear to be any error in the record of that judgment. None has been pointed out, and we have found none.
The judgment is affirmed.